DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the terahertz antenna array comprises a first beamforming network and an antenna array”.  This is confusing and appears to be a circular or recursive definition.  It is not clear if there are two distinct antenna arrays or if the “Terahertz antenna array” would be more accurately named as some kind of system or subsystem that includes a beamforming network and an antenna array, or to amend claim 13 to recite that the terahertz antenna array further comprises a beamforming network connected to the terahertz antenna array (with the additional “antenna array”).  FIG. 4 illustrates the Terahertz antenna array 200 including a first beamforming network 2031 and a terahertz antenna array 2032.  However, this and the supporting written description does not clarity the particular structure of and/or distinction between the terahertz antenna array 200 and the antenna array 2031.  
Claims 14-16 are rejected because they depend from claim 13 and fail to further limit the scope in a manner to overcome the rejection.
Claim 19, lines 1-3, recites “the second terahertz antenna array comprises a second beamforming network and a second antenna array”.  This is rejected for the reasons discussed with regard to claim 13.  
Claim 20, lines 7-8, recites “wherein the first terahertz transceiver comprises a first beamforming network and a first antenna array”.  This language is confusing because it is ), lines 2-3 which recites that the beamforming network and antenna array form a terahertz antenna array.  See also, for example, FIGS. 4 and 9 which teaches the beamforming network and the antenna array within the terahertz antenna array, and also show that these components are not part of the transceiver.  
It is not clear if this is a typographical error (in which case it should be amended; e.g., to change “transceiver” to “antenna array”) or if it is a different embodiment (in which case it is not clear how both the terahertz antenna array and the terahertz transceiver can be made from exactly the same components; e.g., some structure is missing from the claim to distinguish between the transceiver and antenna array).  
Claim 23, lines 1-2, recites “the first terahertz antenna array comprises a first beamforming network and an antenna array”.  This is rejected for the reasons discussed with regard to claim 13 and 19.  
Claims 20-26 are rejected because they depend from one or more of the rejected claims and fail to further limit the scope in a manner to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105553539A (Tianjin; all references to Applicant supplied translation) in view of US 2010/0220390 (Wein) and US 2007/0031151 (Cunningham).

Regarding claim 12, Tianjin teaches an acquisition, pointing, and tracking (APT) subsystem, comprising:

a first terahertz transceiver, configured to modulate and demodulate terahertz waves; and
a terahertz antenna array, wherein the first controller, the first terahertz transceiver, and the terahertz antenna array are sequentially connected, and wherein the terahertz antenna array is configured to send and receive terahertz waves; and
wherein the first controller is configured to control the first terahertz transceiver to acquire, point, and track another APT subsystem using the terahertz antenna array.

Acquisition, Pointing, and Tracking (APT).
Regarding the device for acquisition, pointing, and tracking (APT), see page 2, last paragraph before “Summary”:
Terahertz (THz) frequency range is higher than millimeter
wave lower than LONG WAVE INFRARED, and ite band
limits is (wavelength 1mm ~10um) between 0.3 THz te
30THz. Compared to microwave communication: 1}
capacity of THz communications is larger, much larger
than the bandwidth of microwave hundreds of million in
bandwidth, can carry out the communication of Gb/s
magnitude: 2) narrower the directivity of THz wave beam
better, less target can be detected and locate more
accurately 3} THz ripple has better confidentiality and
antijamming capability 4) because THz wave-wave
appearance fs to shorter when completing said function,
the size of antenna can be done less, and other system
structure also can do simple, economical. Compared to
laser communication: 1) photon energy of THz ripple is
about 1/46 of visible ray, ts energy efficiency as
information carrier is higher 2) Tre done has the ability
better penetrating sand and dust smog, can realize round-
the-clock work; 3) bear angle is larger than laser and
wave cover area is larger receiver can be received by
correct carrying out within the specific limits, relax the
requirement of acquisition and tracking APT, expand the
distance of communication.
In other words, it teaches that APT was known for use with systems in this art and that THz systems offer advantages over other systems, such as laser-based systems.  Therefore, it would have been obvious that the THz device can be used in a known manner, such as to acquire, point, and track another device.  
The Examiner notes that the translated text recites “acquisition and tracking APT”.  The absence of “pointing” may be due to a translation error.  The presence of “APT” supports the existence of a translation error, or different notation in which pointing and tracking are collapsed into the term “tracking” (because pointing seems to be inherent in tracking).  Nonetheless, in the interests of compact prosecution, Wein is cited for support.  See, for example:
[0058] System pointing/tracking loop is generally designed to provide both acquisition and, after a target has been acquired, pointing/tracking. Acquisition is typically accomplished using the optional Inertial Navigation System. 

Transceiver and Antenna Array
Regarding the transceiver and antenna array, see the first paragraph after “Desorbed detection quantum device is based on plasma High Electron Mobility Transister”:
The method utilizing inter-satellite Terahertz
communication system framework of the present invention
to realize information transmission is: be modulated to the
signal of telecommunication after being encoded by
information signal compression and be carried on THz
source, and this THz source forms narrow beam to external
radiation or LASER Light Source through flood tide
Terahertz antenna array, Receiving terminal flood tide
Terahertz antenna array, under the adjustment of
electronics beam point steering (Beam Steering), realizes
aiming at of launching beam and received beam: The
terahertz signal received is sent to the decoding
decompression circuit of rear class after quantum device
detection, finally restores information signal.

In other words, it teaches a terahertz communication system that both transmits and receives data.  It also teaches to encode and modulate the data signal for transmission, and to decode and demodulate (“restore information”) the signal after reception.  Therefore, it would have been obvious that it includes a THz transceiver configured to transmit and receive the terahertz waves.  
The cited teaching explicitly teaches that the THz communication system includes a THz antenna array.  In light of the teachings to transmit and receive the signals, it would have been obvious that the antenna array transmits and receives the THz signals.  

Controller.
Regarding the controller, it would have been obvious that the transceiver and antenna array are controlled by something.  Controllers were well-known for controlling components and devices to implement desired functionality, so that the use of a controller would have been obvious.  In the interests in compact prosecution, Cunningham is also cited.  See, for example FIG. 1:

    PNG
    media_image1.png
    697
    478
    media_image1.png
    Greyscale

FIG. 1 illustrates a number of controllers for controlling the operation of the device, including APT functionality, data transmission, and data reception.  For example, communication controller 110 is connected to the RF transceiver 134, the optical transmitter 106 and optical receiver 108, and the beacon transmitter 136 and beacon receiver 116 to control the transmission and reception of those signals.  There is also an APT controller 118 that controls the APT functionality, and Gimbal and Fast Steering Mirror controllers 126, 130.  See, for example:
[0022] The beacon laser beam received by telescope 104 also travels along the common optical axis. A beamsplitter 112 directs the beacon laser beam from the common optical axis to a position detector sensor 114, which can be a quad cell detector. The output signals from the position detector sensor are supplied to a beacon receiver 116, which determines the angle of arrival of the beacon signal, indicating the angular direction of the far-end terminal. This position information is supplied to the laser communication controller 110 and an acquisition, pointing, and tracking module 118 responsible for controlling the process of initially acquiring remote terminals and maintaining track on a far-end terminal during two-way communication. Acquisition, pointing, and tracking module 118 receives information about the terminal's own position from a global position system (GPS) and inertial navigation system (INS) module 120, which determines the terminal's position from GPS data. The GPS information is derived from a pseudorange signal received via a GPS antenna 122 from GPS satellites. Optionally, the GPS data can be supplemented with inertial navigation data derived from on-board sensing of acceleration of the terminal. 

[0023] Coarse pointing of telescope 104 is accomplished by acquisition, pointing, and tracking module 118 controlling the azimuth and elevation of gimbal 102. A gimbal position sensor 124 reports the gimbal position to acquisition, pointing, and tracking module 118, which provides positioning control signals to a gimbal controller 126 to drive the gimbal to a desired angle based on feedback from beacon receiver 116.

[0024] Acquisition, pointing, and tracking module 118 also controls a fast-steering mirror 128 via a fast-steering mirror controller 130 (e.g., a piezoelectric drive mechanism) to effect fine pointing and tracking of laser beams. Specifically, fast steering mirror 128 is disposed along the common optical axis between telescope 104 and beamsplitter 112 and deflects incoming and outgoing laser beams at a selected angle to control the angle at which laser beams are transmitted and received by telescope 104. Feedback from a fast-steering mirror position sensor 132 and the beacon laser beam detected by position sensor detector 114 is used to control the rotation angle of fast steering mirror 128 to achieve a deflection angle corresponding to the detected angle of the far-end transceiver, as described in detail below.

[0034] The remote, far-end terminal also transmits its position information to the local terminal via an RF signal, which is received by RF transceiver 134 and supplied to laser communication controller 110. In operation 206, this far-end terminal position information is supplied to acquisition, pointing, and tracking module 118, which commands gimbal controller 126 to point gimbal 102 in the direction indicated by the far-end terminal position information. Acquisition, pointing, and tracking module 118 determines the pointing direction by taking into account the current position of the local terminal supplied by GPS/INS module 120. Likewise, upon receipt of the local terminal's position, the far-end terminal points its gimbal in the direction indicated by the local terminal's position. In this manner, both terminals perform initial coarse pointing of the gimbals toward each other, along with the data and beacon laser apertures mounted thereon. With commercially available GPS/INS equipment (e.g., a Honeywell 764G INS), this process can be expected to yield an angular pointing accuracy on the order of several milliradians (e.g., a 90% confidence interval for the pointing direction of about 7 milliradians).
In other words, it was known to use controllers to control the functionality of components and to achieve desired results, such as APT functionality.  It would have been obvious to use a controller to control the functionality of the device (e.g., to control the first terahertz transceiver to acquire, point, and track another APT subsystem using the terahertz antenna array).  In particular, the art is in the same technical field (e.g., communications) and the results would have been predictable (e.g., the controller will operate according to its programming to control the desired functionality of the device).  

Controller, Transceiver, and Antenna Array Sequentially Connected.
It would have been obvious that the controller, transceiver, and antenna array are sequentially connected.  In particular, the array transmits and receives the THz signals and the transceiver modulates and demodulates the signals to/from the antenna (see the discussion of Tianjun above), and it would have been obvious that a controller controls the transceiver (see the discussion of Cunningham above).  

Regarding claim 17, Tianjin teaches a spacecraft communications system, comprising:
a first acquisition, pointing, and tracking (APT) subsystem, the first APT subsystem comprising:
first controller;
a first terahertz transceiver, configured to modulate and demodulate terahertz waves; and
a first terahertz antenna array, wherein the first controller, the first terahertz transceiver, and the first terahertz antenna array are sequentially connected, and wherein the first terahertz antenna array is configured to send and receive terahertz waves; and
a communications subsystem, wherein the communications subsystem is configured to communicate with another communications subsystem in which a second APT subsystem is located; and
wherein the first controller is configured to control the first terahertz transceiver to acquire, point, and track the second APT subsystem using the first terahertz antenna array and the communications subsystem.

Controller.
The use of a controller would have been obvious.  See the discussion of the controller in claim 12.

APT System, THz Transceiver, and THz Antenna Array.
Tianjin teaches a satellite communication system including a THz transceiver and a THz antenna array (see the discussion of claim 12).  It also would have been obvious to sequentially connect the controller, transceiver, and antenna array (see the discussion in claim 12).

Communication Subsystem.
As discussed in claim 12, Tianjin teaches the use of a transmitters and receiver to transmit and receive modulated signals.  Therefore, there is a communication subsystem.  Regarding communication with another communications subsystem in which a second APT subsystem is located, Tianjin teaches not just a single satellite, but plural satellites that communicate in an inter-satellite system.  See, for example, Tianjin in the Abstract:
The invention discloses an inter-satellite terahertz communication
system architecture which comprises a transmitter and a receiver
which are arranged on a satellite platoon. …
See also the Description and Technical Field:
Description
A kind of inter-satellite Terahertz communication system
framework and information transferring method thereof

Technical field
The present invention relates to a kind of novel transceiver
architectures for intra-satellite communication based an
Terahertz frequency range.
See also the first paragraph after “Desorbed detection quantum device is based on plasma
High Electron Mobility Transistor” (discussed in more detail in claim 12).  In summary, Tianjin teaches an inter-satellite communication system.  As discussed in claim 12, this system includes AFT functionality and the transmission and reception of communication signals.  It would have been obvious that other satellites in the system, with which the described satellite communicates, also contain the same functionality.

	Regarding claim 18, Tianjin teaches the spacecraft communications system according to claim 17, wherein the communications subsystem comprises:
a second controller;
a second terahertz transceiver, configured to modulate and demodulate terahertz waves; and
a second terahertz antenna array, wherein the second controller, the second terahertz transceiver, and the second terahertz antenna array are sequentially connected, and wherein the second terahertz antenna array is configured to send and receive terahertz waves; and 
a communications subsystem, wherein the communications subsystem is configured to communicate with another communications subsystem in which a second APT subsystem is located; and wherein the first controller is configured to control the first terahertz transceiver to acquire, point, and track the second APT subsystem using the first terahertz antenna array and the communications subsystem.
wherein the second controller is configured to control the second terahertz transceiver to communicate with the another communications subsystem using the second terahertz antenna array.

	This duplicates the structure of claim 17, from which it depends (see the discussion of claim 17).  It would have been obvious to duplication the structure of claim 17, such as to provide additional communication functionality.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2001/0055389 (Hughs) teaches the APT was known for use with satellite systems.  See, for example:
[0067] The development of QKD for satellite communications would represent a major step forward in both security and convenience. If the key material supplied at launch should be used up during normal operations or compromised, an issue arises of how to securely re-key a satellite on-orbit. In contrast to conventional key distribution methods whose security is based on assumptions of computational complexity, QKD is a physics-based technique and, as such, needs to be experimentally validated under the conditions of its intended use. The primary physics requirements for this application of QKD, namely the transmission and detection of single photons between a ground station and an airborne or orbital asset, have never been demonstrated. However, many of the optical acquisition, pointing, tracking and adaptive optics techniques developed for laser communications with satellites can be directly applied to this problem. 

US 2002/0167702 (Badesha) teaches the APT was known for use with satellite systems.  See, for example:
[0031] FIG. 2 is a diagram of an embodiment of an optical communication system using a high altitude tethered balloon according to the present invention. The system includes a spherical balloon 10 attached by a tether 12 to an automated winch 14 located on the ground. A pressurization system 16 is used to maintain the differential pressure between the balloon's internal gas and the ambient atmosphere. Power for a payload 30 and the pressurization system 16 is supplied by solar array cells 18 in combination with fuel cells 20 for energy storage. The payload 30, mounted on the balloon, includes an Acquisition, Pointing and Tracking (ATP) system 22 that provides accurate position and attitude information for target tracking, and other communications equipment. Targets may include but are not limited to various space-based instrumentation 34 such as satellites, spacecraft in deep space, and high altitude airplanes and missiles. Also included in the payload are Global Positioning System (GPS) antennas 36 for determining the position and attitude of the balloon 10 in earth fixed coordinates. Optical data is communicated to and from an open channel transceiver 24 attached to the balloon 10 and aimed toward space. Open channel communication between the balloon 10 and the space-based instrumentation occurs above most clouds 32 and above most atmospheric turbulence. A fiber optic transceiver 26 attached to the balloon enables optical communications with a ground station 28 via a fiber optic cable attached to the tether 12. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636